Title: From Thomas Jefferson to Oliver Evans, 2 May 1807
From: Jefferson, Thomas
To: Evans, Oliver


                        
                            Sir
                            
                            Monticello May 2. 07.
                        
                        Your favor of the 18th. came to hand two days ago. that the ingenuity of an advocate, seeking for something
                            to defend his client, should have hazarded as an objection that it did not appear on the face of the patent itself that
                            you had complied with the requisitions of the act authorizing a patent for your invention, is not wonderful. but I do not
                            expect that such an objection can seriously embarras the good sense of a judge. the law requires indeed that certain acts
                            shall be performed by the inventor to authorise a monopoly of his invention, and to secure their being done it has called
                            in, & relied on, the agency of the Secretary of State, the Attorney General & President. when they are satisfied the
                            acts have been done, they are to execute a patent granting to the inventor the monopoly. but the law does not require that
                            the patent itself should bear the evidence that they should have been performed, any more than it requires that in a
                            judgment should be stated all the evidence on which it is founded. the evidence of the acts on which the patent is
                            founded, rests with those whose duty it is to see that they are performed: in fact it is in the Secretary of state’s
                            office, where the interloper or inventor may have recourse to it if wanting. if these high officers have really failed to
                            see that the acts were performed, or to preserve evidence of it, they have broken their trust to the publick, & are
                            responsible to the public: but their negligence cannot invalidate the inventor’s right who has been guilty of no fault. on
                            the contrary the patent, which is a record, has conveyed a right to him from the public, and that it was issued rightfully
                            ought to be believed on the signature of these high officers affixed to the patent, this being a solemn pledge on their
                            part that the acts had been performed. would their assertion of the fact, in the patent itself, pledge more to the public?
                            I do not think then that the disinterested judgment of a court can find difficulty in this objection. at any rate your
                            right will be presumed valid until they decide that it is not. their final decision alone can authorise your resort to any
                            remedial authority, that is to say, to the legislature who alone can provide a remedy. certainly an inventor ought to be
                            allowed a right to the benefit of his invention for some certain time. it is equally certain it ought not to be perpetual;
                            for to embarrass society with monopolies for every utensil existing, & in all the details of life, would be more
                            injurious to them than had the supposed inventors never existed: because the natural understanding of it’s members would
                            have suggested the same things or others as good. how long the term should be is the difficult question. our legislators
                            have copied the English estimate of the term; perhaps without sufficiently considering how much longer, in a country so
                            much more sparsely settled, it takes for an invention to become known & used to an extent profitable to the inventor. no
                            body wishes more than I do that ingenuity should recieve a liberal encouragement. no body estimates higher the utility
                            which society has derived from that displayed by yourself, and I assure you with truth that I shall always be ready to
                            manifest it by every service I can render you. to this assurance I add that of my great respect & esteem &
                            my friendly salutations.
                        
                            Th: Jefferson
                            
                        
                    